t c memo united_states tax_court nathaniel l ward sr and irene e ward petitioners v commissioner of internal revenue respondent docket nos filed date nathaniel l ward sr and irene e ward pro_se william henck for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of two separate notices of deficiency determined deficiencies in petitioners’ federal_income_tax and an accuracy-related_penalty as follows penalty year deficiency dollar_figure big_number big_number sec_6662 --- dollar_figure big_number after considering the parties' concessions the following issues remain for our consideration whether petitioners are entitled to various deductions claimed on the schedule f farming for the years and whether petitioners are entitled to employee business_expenses in excess of dollar_figure and dollar_figure conceded by respondent for and respectively whether petitioners are entitled to contribution deductions in excess of the amounts conceded by respondent and whether petitioners are liable for the accuracy-related_penalty attributable to negligence under sec_6662 a for and findings of fact3 petitioners were married and resided at snow hill maryland at the dates their petitions were filed in these cases which have been consolidated for purposes of trial and opinion during petitioners conceded that they omitted interest_income and a state tax_refund but stated that those omissions were not intentional respondent conceded certain deduction items after petitioners provided documentation the documentation is part of the trial record unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years at issue and rule references are to this court’s rules_of_practice and procedure the parties’ stipulated facts and exhibits are incorporated by this reference the years and petitioners were school teachers and they filed joint federal_income_tax returns petitioners during and used a residence in snow hill that was situated on a 36-acre farm which they acquired during petitioners’ plan was to convert the farm from annual crops to trees during the years in question acres of the farm were leased to a farmer for an annual rent of dollar_figure seven acres had been cultivated with pine trees and four additional acres were cleared for the future planting of trees the remainder of the land was not specifically accounted for at trial but was where the residence was located nathaniel l ward sr petitioner was a science teacher and he taught about miles from the snow hill residence he maintained an apartment in the community where he taught during the years in question petitioner made about three weekly round trips from the location where he taught to the snow hill residence where his family generally resided petitioner occasionally did some work at the farm tending to the trees and performing general maintenance to the farm property petitioners on their schedule f reported income of dollar_figure from rent each year and claimed expenses which would have resulted in losses from farming of dollar_figure dollar_figure and dollar_figure for and respectively after considering the dollar_figure from rent respondent disallowed the claimed losses for lack of substantiation for all years and for lack of a profit_motive for and petitioner did not have any knowledge of the value of timber in place or whether his claimed losses had any relevance to the amount of gain he might have earned from their harvest petitioner’s focus was on developing a tree farm for his children or the next generation petitioners did not produce any documentary_evidence supporting the deductions claimed on their schedules f petitioners in connection with their professional employment as teachers paid union dues and purchased equipment and teaching aids petitioners claimed employee business_expenses on schedule a of their and returns in the respective amounts of dollar_figure and dollar_figure at trial petitioners offered documentary_evidence which corroborated amounts that were substantially less than those claimed on their and returns petitioners claimed contributions to charity by cash or check in and in the respective amounts of dollar_figure dollar_figure and dollar_figure at trial petitioners presented documentary_evidence substantiating dollar_figure and dollar_figure of contributions for and respectively and no documentary_evidence was presented for petitioner contended that he and his wife tithed at a 10-percent rate during the years in question which would have resulted in contributions of dollar_figure in each year under consideration he offered the explanation that he claimed only about dollar_figure in each year because larger claims might have triggered an audit by the internal_revenue_service petitioner did not go to church very often but his wife and daughter attended regularly opinion respondent determined that petitioners failed to substantiate their farm or schedule f deductions for the taxable_year for and respondent also determined that petitioners failed to substantiate farm or schedule f deductions and that they failed to show that the farming activity was a trade_or_business entered into for profit and that the expenses were ordinary and necessary the evidence in this record reveals that petitioners held and used the land with a dual purpose they leased a substantial portion of their farm to an individual for farming_purposes and had a secondary purpose to hold and manage the property for investment purposes and the eventual benefit of their children we do not find that petitioners were in the business of growing trees for a profit as they contended of the dollar_figure dollar_figure and dollar_figure of claimed farming expenditures_for and respectively the largest portions were claimed for travel by car and truck as an example for petitioners claimed dollar_figure for car and truck expenses and dollar_figure for travel or dollar_figure of the dollar_figure total if we accepted that petitioner traveled a 300-mile round trip three times per week then his cost per mile for would have approximated dollar_figure5 per mile-- dollar_figure divided by weeks x x claimed meals expenses at dollar_figure was the next largest item claimed on schedule f for leaving dollar_figure for repairs maintenance and supplies accounting for the balance the and schedules f are substantially_similar in amount and proportion petitioners failed to substantiate the car and truck or meals expenses claimed and accordingly it is not necessary to give them further consideration petitioner contended that the travel was for about three weekly 300-mile round trips from the location of his employment as a teacher to the farm where his wife generally resided petitioner contended that those trips were to work on his tree-farming activity sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 50_tc_823 affd per curiam 412_f2d_201 2d cir an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer's business and that results from an activity which is a common and accepted practice 77_tc_1124 deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers must keep sufficient records to establish the amount of their deductions sec_6001 under certain circumstances when taxpayers establish that they incurred a trade_or_business expense but do not substantiate the amount of the expense the court may estimate the amount of the deductible expense 39_f2d_540 2d cir the estimate must however have some reasonable evidentiary basis 85_tc_731 in estimating the amount deductible the court considers that taxpayers' inexactitude is of their own making cohan v commissioner supra pincite initially we do not accept petitioners's testimony that he was engaged in any profit-seeking activity concerning the growing of trees secondly we cannot find that petitioner’s travel was ordinary or necessary in connection with either his leasing activity or investment goals simply the travel was for petitioner’s personal convenience to be with his family we have found however that petitioners repaired and maintained the farm property in connection with their leasing activity and based on the record find that they are entitled to a total deduction of dollar_figure in schedule f expenses for each of the taxable years petitioner’s testimony regarding the claimed contribution deductions was generally not credible and was uncorroborated however we find that petitioner irene e ward did regularly make cash contributions upon her visits to church relying on cohan v commissioner supra pincite we find that petitioners are entitled to dollar_figure in contributions for each of the taxable years petitioners purchased supplies teaching aides and computer items in connection with their teaching activity in addition petitioners had expenditures_for the maintenance of their computers to some extent the computers were used for personal purposes at trial petitioners provided some documentation of their expenditures concerning their employee business_expenses the amounts documented were less than one-half of the amounts claimed for and however some of the documentation for one year provided a basis for allowance of a similar amount in the other year for example petitioners provided substantiation of dollar_figure for union dues in and respondent conceded that amount the claimed deductions relating to computers are subject_to the more rigorous requirements of sec_274 because they are listed_property as described in sec_274 and listed in sec_280f see also sec_1_274-5t temporary income_tax regs fed reg date in that regard petitioners provided specific proof of computer expenditures during and in the amounts of dollar_figure and dollar_figure taking into consideration personal_use we hold that petitioners are entitled to employee computer-related business_expenses for and in the amounts of dollar_figure and dollar_figure respectively regarding the remainder of the deduction for employment- related expenditures we have taken into consideration the totality of the circumstances including payments in one year that would likely have been paid in other years in connection with their teaching activities accordingly and relying on cohan v commissioner supra pincite we find that petitioners are entitled to dollar_figure of employee business_expenses in addition to the amounts allowed in connection with the computers all of which are subject_to any computational limitations for each of the taxable years and respondent determined an accuracy-related_penalty due to negligence under sec_6662 for petitioners' and taxable years the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there this amount includes the dollar_figure documentation of union dues that respondent conceded for was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 petitioners bear the burden of showing that they were not negligent rule a 58_tc_757 petitioners have stated that they did not intentionally omit interest_income and state tax refunds petitioners however did omit interest_income in different years and also conceded that respondent correctly disallowed all of the medical expense deductions claimed for each of the years more significantly petitioners were substantially without supporting documentation for most of the items claimed on schedules a and f of each of their and income_tax returns in addition the manner in which petitioner estimated the amount deductible reflected a huge exaggeration under these circumstances we cannot find that petitioners acted with reasonable_cause or in good_faith accordingly petitioners are liable for the accuracy-related_penalty attributable to negligence for the entire underpayment for the taxable years and to reflect the foregoing and considering concessions of the parties decisions will be entered under rule
